Case: 11-10234     Document: 00511696821         Page: 1     Date Filed: 12/15/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        December 15, 2011

                                     No. 11-10234                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



CHARLES WILLIAMS; PAT WILLIAMS,

                                                  Plaintiffs – Appellants
v.

UNITED STATES OF AMERICA; INTERNAL REVENUE SERVICE;
MANJULA MODI, Revenue Agent, IRS,

                                                  Defendants – Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CV-206


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Plaintiffs-Appellants Charles and Pat Williams (the “Williamses”) appeal
from the district court’s dismissal of their petition to quash two third-party
summonses sent by the Internal Revenue Service (“IRS”) to nonparties Wells
Fargo Bank, N.A., (“Wells Fargo”) and Aurora Loan Services (“Aurora”).
Because precedent forecloses the Williamses’ appeal, we AFFIRM.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10234    Document: 00511696821      Page: 2   Date Filed: 12/15/2011



                                  No. 11-10234

      As part of an IRS investigation into the Williamses’ federal income tax
liability, the IRS sent third-party summonses to Wells Fargo and Aurora
requesting information relating to the Williamses’ financial dealings with the
two institutions. The summonses were sent, respectively, to locations in Oregon
and Nebraska. The Williamses filed a petition to quash the summonses in the
Northern District of Texas, the district in which they reside.
      The district court dismissed the petition for lack of subject matter
jurisdiction, relying on two, almost factually-identical circuit precedents. See
Deal v. United States, 759 F.2d 442 (5th Cir. 1985); Masat v. United States, 745
F.2d 985 (5th Cir. 1984). Deal and Masat concerned taxpayer challenges to IRS
third-party summonses. Both affirmed dismissals for lack of subject matter
jurisdiction, reasoning that the Internal Revenue Code vests jurisdiction over
such challenges in the district court where the third-party resides. See 26 U.S.C.
§ 7609(h)(1) (“The United States district court for the district within which the
person to be summoned resides or is found shall have jurisdiction to hear and
determine any proceeding brought under subsection (b)(2), (f), or (g).”); Deal, 759
F.2d at 444 (holding that Masat “precluded” the taxpayer’s appeal and that
jurisdiction was “exclusively in the district where the third-party record keepers
reside”); Masat, 745 F.2d at 986, 988.
      The Williamses acknowledge the holdings in Deal and Masat and concede
that the cases remain good law, but they ask us to overrule our prior precedent
and hold that § 7609(h)(1) is a venue, rather than jurisdictional, statute. The
Rule of Orderliness, of course, prevents us from doing so. See, e.g., Jacobs v.
Nat’l Drug Intelligence Ctr., 548 F.3d 375, 378 (5th Cir. 2008). Accordingly, we
AFFIRM.




                                         2